DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-11 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0317676 (Cooper et al.).
With regards to claim 1, Cooper et al. discloses a system for inspecting a route comprising, as illustrated in Figure 1-7, a method comprising operating an inspection robot 100 having a plurality of input sensors 108A,108B; interpreting lead inspection data (e.g. damage portion; paragraph [0029]) from a forward one 108A of the plurality of input sensors (paragraph [0029]); determining a trailing sensor configuration change (e.g. resolution level; paragraphs 
With regards to claim 2, Cooper et al. further discloses the adjusting the trailing sensor configuration is performed during a same inspection run as the interpreting the lead inspection data.  (See, paragraphs [0036],[0038],[0071],[0075],[0089]).
With regards to claim 4, Cooper et al. further discloses determining a plant position definition; determining position information during the operating the inspection robot thereby determining an inspection robot position (e.g. location determination system 610; paragraph [0055]; Figure 6); correlating the lead inspection data with the inspection robot position to determine position informed inspection data (paragraphs [0029]-[0034],[0055],[0057]); the determining the trailing sensor configuration change is further in response to the position 
With regards to claim 5, Cooper et al. further discloses the adjusting the trailing sensor configuration further comprises activating the rearward one of the plurality of input sensors.  (See, activation ON/OFF; paragraph [[0031]).
With regards to claim 6, Cooper et al. further discloses altering a trailing operation in response to the lead inspection data.  (See, paragraphs [0031]-[0032]).
With regards to claim 7, Cooper et al. further discloses the trailing operation further comprises at least one operation selected from the operations consisting of: utilizing a consumable repair tool; utilizing a consumable marking tool; performing a repair operation; and performing a marking operation.  (See, e.g. perform a marking operation on to a display of an output device; paragraph [0054]).
With regards to claims 8-10, Cooper et al. further discloses the forward one of the plurality of sensors comprises a laser profiler; the rearward one of the plurality of sensors comprises at least one of an ultra-sonic sensor and a magnetic induction sensor;  the forward one of the plurality of sensors comprises a magnetic induction sensor; the rearward one of the plurality of sensors comprises an ultra-sonic sensor; the rearward one of the plurality of sensors comprises at least one of an X-ray sensor or a gamma ray sensor.  (See, paragraph [0022]-[0024]).
With regards to claims 11 and 15-19, the claims are commensurate in scope with the above claims 1-2,4,8-10 and are rejected for the same reasons as set forth above.
With regards to claims 20 and 21, the claims are commensurate in scope with the above claims 1,4 and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0317676 (Cooper et al.) in view of U.S. Patent Application Publication 2003/0188589 (Hawthorn).
With regards to claim 12, Cooper et al. does not disclose a sled mounted to the inspection robot such that both the lead inspection sensor and the trailing inspection sensor are mounted to the sled, and the lead inspection sensor is mounted to the sled at a forward position relative to the trailing inspection sensor.
Harthorn discloses an inspection device comprising, as illustrated in Figures 1-22, a system comprising an inspection robot 19 (e.g. inspection unit; Figure 1) having a plurality of input sensors 39,53,55,57,59 (paragraphs [0035],[0040]; Figures 1-2,4) such that the plurality of input sensors distributed horizontally relative to an inspection surface and configured to provide inspection data of the inspection surface at selected horizontal positions (e.g. distribution as observed in Figures 1-2); a sled 39,47 (e.g. transducer shoes with upper spacer blocks; paragraph [0033]) mounted to the inspection robot such that both the lead inspection sensor and the trailing inspection sensor are mounted to the sled, and the lead inspection sensor is mounted to the sled at a forward position relative to the trailing inspection sensor (Figures 1-3; paragraphs [0033] to [0035]); a plurality of the sleds are positioned on an arm 43,33 (e.g. braces attached to mounting block; Figures 1-3).

With regards to claim 13, Harthorn further discloses a plurality of payloads 27,31 such that the lead inspection sensor is coupled to a first payload and the trailing inspection sensor is coupled to a second payload wherein the first payload is at a forward position relative to the second payload (paragraph [0032]; Figures 1-2).
With regards to claim 14, Harthorn further discloses the first payload and the second payload comprise an arrangement selected from the arrangements consisting of: wherein the first payload comprises a forward payload and wherein the second payload comprises a trailing payload; wherein the first payload and the second payload comprise forward payloads, and wherein the first payload is at a forward position relative to the second payload; and wherein the first payload and the second payload comprise trailing payloads, and wherein the first payload is at a forward position relative to the second payload.  (See, as observed in Figures 1-2).

Claims 1-2, 4-11 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0317676 (Cooper et al.) in view of U.S. Patent 4,391,134 (Theurer et al.).  [NOTE:  For the sake of argument where Applicant does not agree with the Examiner’s interpretation of claim 1 as set forth above, the following rejection is set forth below].

The only difference between the prior art and the claimed invention is the interpreting the lead inspection data is performed on data collected from an inspection surface in a first direction; the interpreting the trailing inspection data is performed on data collected from the inspection surface in a second direction.
Theurer et al. discloses a system for measuring rail head running surface irregularities comprising, as illustrated in Figures 1-5, a method comprising operating an inspection robot 1 having a plurality of input sensors 11 (note: left-hand side sensor when replacing planing tool 9 in Figure 1 to a sensing element 11 as indicated in column 8, lines 44-62 will be considered as the leading sensor),11 (note: right-hand side sensor as observed in Figure 1 will be considered as the trailing sensor); interpreting lead inspection data (e.g. sensed/measured contoured rail head – planning depth and depth of undulations or ripples; column 8, lines 44-62) from a leading sensor 11 (when replacing planing tool 9 in Figure 1 to a sensing element 11 as indicated in column 8, lines 44-62 ) of the plurality of input sensors; interpreting trailing data (e.g. sensed 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the feature of interpreting the lead inspection data is performed on data collected from an inspection surface in a first direction and interpreting the trailing inspection data is performed on data collected from the inspection surface in a second direction as suggested by Theurer et al. to the system of Cooper et al. to have the ability to move the inspection machine back and forth in a succession of operating passes until the surface measurements indicate the desired rail head contour.  (See, column 4, line 54 to column 5, line 4 of Theurer et al.).  
At the same time, it should be noted that the concept of the inspection machine having the ability to traveling in a first direction and a second direction is known as indicated in paragraph [0006] of Cooper et al..  As indicated in paragraph [0006], if the inspection machine is traveling in the opposite direction (e.g. second direction) as the first direction, the trailing sensor 104B in the first direction becomes the leading sensor in the second direction; however, that trailing sensor 104B is the same type of sensor regardless which directions it is traveling.  Hence, one can say, interpreting the lead inspection data (e.g. sensor 104A) is performed on data collected from an inspection surface 102 in a first direction 202 (as observed in Figures 3-4) while interpreting the trailing inspection data (e.g. sensor 104B) is performed on data collected from the inspection surface in a second direction when the inspection machine is directed to travel in the second direction when the inspection machine is traveling in the opposite direction as the first direction, based on the rational set forth above.

With regards to claim 4, Cooper et al. further discloses determining a plant position definition; determining position information during the operating the inspection robot thereby determining an inspection robot position (e.g. location determination system 610; paragraph [0055]; Figure 6); correlating the lead inspection data with the inspection robot position to determine position informed inspection data (paragraphs [0029]-[0034],[0055],[0057]); the determining the trailing sensor configuration change is further in response to the position informed inspection data (paragraphs [0029]-[0034],[0055],[0057]).  (See, paragraphs [0039] to [0061]; Figures 5-6).
With regards to claim 5, Cooper et al. further discloses the adjusting the trailing sensor configuration further comprises activating the rearward one of the plurality of input sensors.  (See, activation ON/OFF; paragraph [[0031]).
With regards to claim 6, Cooper et al. further discloses altering a trailing operation in response to the lead inspection data.  (See, paragraphs [0031]-[0032]).
With regards to claim 7, Cooper et al. further discloses the trailing operation further comprises at least one operation selected from the operations consisting of: utilizing a consumable repair tool; utilizing a consumable marking tool; performing a repair operation; and performing a marking operation.  (See, e.g. perform a marking operation on to a display of an output device; paragraph [0054]).
With regards to claims 8-10, Cooper et al. further discloses the forward one of the plurality of sensors comprises a laser profiler; the rearward one of the plurality of sensors comprises at least one of an ultra-sonic sensor and a magnetic induction sensor;  the forward one of the plurality of sensors comprises a magnetic induction sensor; the rearward one of the plurality of sensors comprises an ultra-sonic sensor; the rearward one of the plurality of 
With regards to claims 11 and 15-19, the claims are commensurate in scope with the above claims 1-2,4,8-10 and are rejected for the same reasons as set forth above.
With regards to claims 20 and 21, the claims are commensurate in scope with the above claims 1,4 and are rejected for the same reasons as set forth above.
With regards to claim 22, Cooper et al. further discloses the trailing inspection data (e.g. by sensor 104B) corresponds to a same portion 300 (e.g. section of interest on the route 102; Figure 4) of the inspection surface 102 as the lead inspection data (e.g. by sensor 104A; Figure 3).  (See, paragraphs [0028] to [0034]).  Also, Theurer et al. further discloses the trailing inspection data (e.g. by sensing element 11 going in direction 18; Figure 1) corresponds to a same portion (e.g. running surface of rail head; column 4, lines 6-12) of the inspection surface 3 (e.g. rail) as the lead inspection data (e.g. by sensing element 11 when replacing planing tool 9 as indicated in column 8, lines 44-62).  (See, column 4, lines 6-12; Figures 1,3).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0317676 (Cooper et al.) in view of U.S. Patent 4,391,134 (Theurer et al.) as applied to claim 11 above, and further in view of U.S. Patent Application Publication 2003/0188589 (Hawthorn).
With regards to claim 12, Cooper et al. does not disclose a sled mounted to the inspection robot such that both the lead inspection sensor and the trailing inspection sensor are mounted to the sled, and the lead inspection sensor is mounted to the sled at a forward position relative to the trailing inspection sensor.
Harthorn discloses an inspection device comprising, as illustrated in Figures 1-22, a system comprising an inspection robot 19 (e.g. inspection unit; Figure 1) having a plurality of input sensors 39,53,55,57,59 (paragraphs [0035],[0040]; Figures 1-2,4) such that the plurality of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a sled mounted to the inspection robot such that both the lead inspection sensor and the trailing inspection sensor are mounted to the sled, and the lead inspection sensor is mounted to the sled at a forward position relative to the trailing inspection sensor  as suggested by Harthorn to the system of Cooper et al., as modified by Theurer et al., such that the sled having an outer face that curves in a convex form for mating with the inner configuration of the structure and the sled can be readily replaced for different dimensions and arrangements of the structure.  (See, paragraph [0033] of Harthorn).
With regards to claim 13, Harthorn further discloses a plurality of payloads 27,31 such that the lead inspection sensor is coupled to a first payload and the trailing inspection sensor is coupled to a second payload wherein the first payload is at a forward position relative to the second payload (paragraph [0032]; Figures 1-2).
With regards to claim 14, Harthorn further discloses the first payload and the second payload comprise an arrangement selected from the arrangements consisting of: wherein the first payload comprises a forward payload and wherein the second payload comprises a trailing payload; wherein the first payload and the second payload comprise forward payloads, and wherein the first payload is at a forward position relative to the second payload; and wherein the .

Response to Amendment
Applicant’s arguments with respect to claims 1-2,4-22 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to robotic systems that has the ability to travel along a first direction and a second direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/HELEN C KWOK/Primary Examiner, Art Unit 2861